Citation Nr: 1221206	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  05-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a right leg disability on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The March 2004 rating decision granted service connection for residuals of a right leg injury and assigned a 10 percent evaluation effective September 29, 2003.  The Veteran perfected an appeal of the assigned disability rating.

In November 2007, the Board remanded the increased rating claim for additional development, and the case was subsequently returned to the Board for further adjudication.  

In March 2009, the Board granted an initial rating of 20 percent for the right leg disability on a schedular basis.  This decision was implemented in an April 2009 rating decision, and an effective date of September 29, 2003, was assigned.  Because this schedular rating assignment was not appealed to the United States Court of Appeals for Veterans Claims, it is final.  Thus, the Board does not have jurisdiction to review it further.

The March 2009 Board decision also remanded the claim of entitlement to an increased rating on an extraschedular basis for further development.  This development was conducted, and the case was returned to the Board for further adjudication.

In May 2010, the Board again remanded the Veteran's claim of entitlement to a rating in excess of 20 percent for a right leg disability on an extraschedular basis.  This remand found the claim at issue to be inextricably intertwined with the issue of entitlement to service connection for a right knee disability, to include as secondary to the service-connected right leg disability.  The increased rating issue was thus held in abeyance pending completion of the development of the service connection claim.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

The prior Board decisions had also remanded a claim of entitlement to service connection for a right knee disability for further development.  That claim was granted in a July 2011 rating decision, and a 10 percent rating was assigned effective September 29, 2003.  That issue is considered to have been granted in full and is thus no longer on appeal. 

The record reflects that the Veteran has indicated that his right leg disability has worsened since his last VA examination in August 2010.  Specifically, in a November 2010 statement, he reported that his medical condition has progressively worsened over the years.  This assertion was repeated in the May 2012 informal hearing presentation from the Veteran's accredited representative.  The issue of entitlement to an increased rating for a right leg disability on a schedular basis has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2012 informal hearing presentation requests that the Veteran be granted a TDIU based on the contention that the Veteran is unable to work solely because of his service-connected right leg disability.  The Veteran himself reported that he is unable to function at his occupation because of his right leg disability.  The Veteran has therefore raised the issue of a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, as noted above, the Veteran has raised a claim for TDIU.  Furthermore, pursuant to the holding in Rice, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice on that aspect of the appeal.

Furthermore, the Board observes that the increased rating and TDIU claims essentially involve the same questions regarding the level of functional and occupational impairment caused by the Veteran's right leg disability, beyond any impairment that is already contemplated by the current, schedular disability rating.  These claims are thus inextricably intertwined.  Thus, in the interest of judicial economy, the claim of entitlement to an initial rating in excess of 20 percent for a service-connected right leg disability on an extraschedular basis must again be remanded.  

While on remand, the Veteran should undergo a new VA examination, as he contends his right leg disability has worsened since the last VA examination in August 2010.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  VA examiner should obtain from the Veteran an account of his full employment history and should determine the extent to which the Veteran has occupational impairment due to his service-connected right leg disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure Veterans Claims Assistance Act notification compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for TDIU.

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected right leg disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran, including an account of the Veteran's full employment history.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should describe all pertinent symptomatology associated with the Veteran's right leg disability and should provide the following information:

(a)  Determine the severity of the Veteran's service-connected right leg disability, with specific findings of impairment reported in detail. 

(b)  The examiner should discuss whether the Veteran has been shown to have malunion of the right tibia and fibula with marked knee or ankle disability, or nonunion of the right tibia and fibula with loose motion requiring the use of a brace. 

(c)  The examiner should provide an opinion concerning the impact of the service-connected right leg disability on the Veteran's ability to work and should state whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.

3.  After the development requested above has been completed, and after any additional development that is deemed appropriate has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

